Citation Nr: 1825885	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) since October 23, 2013.

3.  Entitlement to an initial rating higher than 10 percent prior to October 23, 2013, and 60 percent thereafter for coronary artery disease (CAD). 

4.  Entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2017) prior to October 23, 2013.


REPRESENTATION

Veteran represented by:	Jerry Garrison, individual providing representation pursuant to C.F.R. § 14.630


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013, June 2013, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the April 2013, rating decision, the RO awarded service connection for CAD and assigned a 10 percent rating, effective April 24, 2012.  In the June 2013 rating decision, the RO denied entitlement to service connection for tinnitus.  In the April 2014 rating decision, the RO denied entitlement to a TDIU. 

Notably, in a May 2014 VA Form 9, the Veteran expressed his dissatisfaction with the award of the 10 percent disability for CAD, his inability to obtain employment, and the worsening of his tinnitus.  The RO construed his statement as a timely disagreement with the April 2013, June 2013, and April 2014 rating decisions.  On the May 2014 VA Form 9, the Veteran checked a box indicating that he wanted a BVA hearing.  Thereafter, in a June 2015 informal hearing conference report, the Decision Review Officer (DRO) informed the Veteran's representative, at that time, that a VA letter that was submitted to the Veteran regarding his notice of disagreement (in the May 2014 VA Form 9) returned to the VA as undeliverable.  The Veteran's representative indicated that the he would contact the Veteran.  Thereafter, following the issuance of two statements of the case (SOC), the Veteran submitted two timely substantive appeals via VA Form 9s, indicating that he did not want a Board hearing.  See VA substantive appeals dated February 2016.  Moreover, in the Veteran's representative's in lieu of a VA Form 646, the Veteran's representative, at that time, indicated that the Veteran did not request a hearing.  Therefore, the documents subsequent to the VA Form 9 that was deemed a timely notice agreement reflect that the Veteran does not want a hearing.  In any event, the Veteran is not prejudiced in proceeding in adjudicating of his appeal, as the claims being decided herein are being granted in full.
 
In April 2014, the RO increased the assigned rating for CAD to a 60 percent, effective October 23, 2013.  This created staged ratings, as indicated on the title page.  The Veteran has not expressed satisfaction with the increased disability rating; this issue, thus, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The TDIU claim on appeal has been bifurcated to reflect consideration of entitlement to a TDIU prior to October 23, 2013, on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) and entitlement to a TDIU since October 23, 2013, for the reasons indicated below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to initial higher ratings for CAD and entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) prior to October 23, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure during his military service.

2.  From October 23, 2013, the Veteran is service-connected for CAD (rated 60 percent disabling); posttraumatic stress disorder (PTSD) (rated 50 percent disabling); and degenerative joint disease of the right knee (rated 10 percent disabling).  His combined evaluation for compensation is 80 percent.
CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU from October 23, 2013, are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the benefits sought in full for the claims of entitlement to service connection for tinnitus and entitlement to a TDIU from October 23, 2013, further discussion of the VCAA is unnecessary.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran claims that his tinnitus is due to his military service and that he has experienced ringing in his ears in and since service.  He reports that during service he was exposed to loud noise, such as heavy generators, which caused ringing in his ears. 

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was power generator equipment operator mechanic.

In April 2013, the Veteran was afforded a VA examination.  He reported that he experiences ringing in his ears; however, he was unsure as to the exact onset of his disability.  He stated that he was exposed to loud noise during service and after service; however, following service, the Veteran wore hearing protection when around loud noise.  The VA examiner stated that he could not provide a medical opinion regarding etiology of tinnitus without resorting to speculation, as the Veteran was exposed to noise exposure during service and after service. 

For the reasons below, entitlement to service connection for tinnitus is warranted.

First, as to a current disability, tinnitus is a disability for which a lay person may offer a competent diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that ringing in the ears is capable of lay observation).  Here, the Veteran has reported ringing in his ears; thus, a current disability has been demonstrated.

Second, as to the in-service injury element, there is no reason to dispute the Veteran's credible lay statement concerning his in-service noise exposure and that he has experienced ringing in his ears due to loud noise exposure.  The Veteran's statements are consistent with service records that indicated that his MOS was a power generator equipment operator mechanic.  Therefore, his claimed exposure to loud noise and that he had ringing in his ears during service is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C. § 1154 (a)( 2012). 

The remaining question is, therefore, whether there is a nexus between his current tinnitus and in-service acoustic trauma.

To this extent, the April 2013 VA examiner was unable to provide an opinion as to the etiology of tinnitus.  Thus, there is no probative value as to the April 2013 examination report as there was no opinion provided.  See Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).

The Veteran is competent to both observe the presence of tinnitus and relate that he experienced it in and since service.  Moreover, the Board finds the Veteran's statements in this regard to be credible.
 
In weighing the evidence, the Veteran's competent, credible report of tinnitus in and since service when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  There is no evidence to contrary.  Therefore, the evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

III.  TDIU

Here, the Veteran asserts that he is unable to secure to obtain substantially gainful occupation due to his service-connected disabilities.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated October 2013.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2017).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

From October 23, 2013, the Veteran is service-connected for CAD (rated 60 percent disabling); PTSD (rated 50 percent disabling); and degenerative joint disease of the right knee (rated 10 percent disabling).  His combined evaluation for compensation is 80 percent.

In this case, the Veteran has at least one service-connected disability that is ratable as 60 percent or more.  Therefore, the threshold criteria for consideration of a TDIU are met.  38 C.F.R. §§ 4.16 (a), 4.25. The Veteran's CAD, it is rated 60 percent disabling, PTSD is rated 50 percent disabling,  and degenerative joint disease of the right knee, it is rated 10 percent disabling.

The evidence shows that the Veteran does not have a high school diploma.  See VA Form 21-8940 dated October 2013.  Id.  He was last employed in March 2011.  Following his military service he was employed as a semi-trucker driver until 1985; from 1985 to 2000 he worked at a security department at a casino in Las Vegas, Nevada; from 2004 to 2007 he was employed at a steel plant; in 2008 he was doing odd job; and from 2010 to 2011 he was employed as a laborer/ machinist.  See VA examination report dated April 2013 and VA Form 21-8940 dated October 2013.

He receives Social Security Administration (SSA) benefits for other disease of circulatory system and chronic obstructive pulmonary disease. 

In December 2013, the Veteran was afforded a VA general medical examination.  The examiner indicated that an echocardiogram reflected dilatation/hypertrophy.  METs level was estimated to be greater than 3 and less than 5.  Ejection fraction was 55 percent.  The examiner opined that the Veteran's CAD would impact his ability to work.  The examiner reasoned that the Veteran experiences shortness of breath, fatigue, and "angina with exertion limiting his ability to perform physical labor.  The Veteran was a machinist previously.  His cardiac condition would limit his ability to perform many of the physical aspects of this job.  The examiner also stated that the Veteran's CAD would preclude activities requiring moderate to heavy physical activity. 

Furthermore, the examiner noted the VA examination conducted for PTSD in April 2013, and noted that the Veteran reported that he prefers isolation and that the April 2013 VA examiner stated that the Veteran reported social withdrawal and that the Veteran experiences "difficulty with emotional withdrawal and irritability impacting on his interpersonal relationships."  The December 2013 VA examiner opined that the Veteran's PTSD would not impact his ability to interact with others in the work place.  Moreover, as to the right knee disability, the December 2013 VA examiner cited to the Veteran's May 2013 examination report that assessed the Veteran's right knee disability, and noted that the May 2013 VA examiner found that the Veteran's right knee disability does not impact his ability to work.  The December 2013 VA examiner indicated that the Veteran's right knee disability had not changed since his last VA examination in May 2013. 

In the Veteran's September 2015 statement and February 2016 VA Form 9, the Veteran reported that he is unable to maintain employment due to his heart disability, as he has had three heart stents and thus, he is unable to work or "exert himself."

In a January 2018 statement, the Veteran's spouse reported that the Veteran recently had 4 stents and a double bypass heart surgery and that the Veteran is unemployed. 

For the reasons below, entitlement to a TDIU since October 23, 2013, is warranted.

In this case, the evidence reflects that the Veteran has a limited educational and occupational history.  For instance, the Veteran has a limited educational background, as he did not complete his high school education.  Furthermore, his employment history reflects that he most recently was employed as a laborer/ machinist.  The December 2013 VA examiner specifically indicated that because of the Veteran's severity of his service-connected CAD, he is unable to perform physical activities and his "cardiac condition would limit his ability to perform many of the physical aspects of" his previous employment as a laborer/ machinist.  Furthermore, the Veteran has stated that because of his heart disability is he unable to physically exert himself.  Therefore, the Veteran is unable to maintain any type of employment that involves physical labor due to his service-connected CAD.  Notably, as to any type of non-physical occupational, the Veteran does not have any  background or skill set related to a sedentary type employment, as his occupational background consist of semi-trucker driver, working a security department at a casino, and laborer/ machinist.  

Therefore, the evidence reflects that the functional limitations caused by the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  Although there are some medical opinions to the contrary on the question of employability, this determination is ultimately an adjudicatory and not a medical one.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The evidence is thus at least evenly balanced as to whether as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU since October 23, 2013, is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to a TDIU since October 23, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran claims that his service-connected CAD is not accurately depicted by his current 10 and 60 percent ratings.  Additionally, the Veteran asserts that his CAD has worsened since his last VA examination in December 2013.  See, e.g., Veteran's spouse statement dated January 2018.

In the December 2013 examination report, METs (metabolic equivalent) level was estimated to be greater than 3 and less than 5.  Ejection fraction was 55 percent.  The December 2013 examiner indicated there was a history of chronic congestive heart failure.  Thereafter in November 2015 opinion, a VA physician indicated that there is no evidence of record to support a diagnosis of acute or chronic congestive heart failure.

In a January 2018 statement, the Veteran's spouse reported that since the Veteran's last VA examination, he has had 4 stents and underwent a double bypass heart surgery.  The Veteran's spouse also indicate that the Veteran was suffering from severe tremors due to his heart disability and thus, the Veteran's spouse had to the write the letter to the VA on behalf of the Veteran.   

Furthermore, the claims file reflects that recent VA treatment records have not been associated with the claims file, as the Veteran's VA treatment records are current through 2015. 

In light of the evidence of record suggesting that the Veteran's heart disability may have worsen since his last VA examination and that current VA treatment records have not been associated with claims file, a remand is necessary to afford him a new VA examination to determine the current severity of his service-connected CAD.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  

Finally, in the Veteran's October 2013 Veteran's Application for Increased Compensation based on unemployability (VA from 21-8940), he reported that he was last employed in March 2011 and has been unable to work due to his service-connected disabilities, to include his CAD.

The Veteran submitted a service connection claim for CAD on April 24, 2012, in which was granted in the April 2013 rating decision. 

The issue of entitlement to a TDIU is raised as part and parcel of an initial rating claim when the Veteran seeks the highest rating and there is evidence of unemployability due to the disability for which a higher initial rating is being sought.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, since the appeal period for the claim for a higher initial rating for CAD begins April 24, 2012, the issue of entitlement to TDIU prior to October 23, 2013, is before the Board.

Prior to October 23, 2013, the Veteran was service-connected for CAD (rated 10 percent disabling); PTSD (rated 50 percent disabling); and degenerative joint disease of the right knee (rated 10 percent disabling).  His combined evaluation for compensation is 60 percent.

Therefore, prior to October 23, 2013, the criteria for a TDIU on a schedular basis was not met, as he did not have one disability ratable as 60 percent or more, and did not have a combined rating to 70 percent or more.  However, it is the policy of VA that all veterans unable to secure or follow a substantially gainful occupation by reason of service connected disability are to be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the schedular standards, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  For the reasons below, the Board finds that such consideration is warranted.

As stated above, the Veteran reported that he was last employed in March 2011 as a machinist/laborer.  The Veteran does not have a high school degree and his employment history consists of a truck driver, working a security department at a casino, and laborer.  

The Veteran reports that he is unable to physically exert himself because of his service-connected disabilities, to specifically include his CAD.  

In sum, the Veteran has a limited educational and occupational background, which includes a history of employment that required manual labor.  Furthermore, the Veteran's statements reveal that his service-connected CAD limits his ability to perform physical activities.  Therefore, a remand is necessary to for referral to the Director of Compensation is warranted pursuant to 38 C.F.R. § 4.16(b) prior to October 23, 2013.  
Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  All such available documents should be associated with the claims file. 

2.  Then, schedule the Veteran for a new VA examination as to the severity of his service-connected CAD.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should examine the Veteran and render findings in accordance with the currently applicable disability benefits questionnaire.  All opinions must be supported by a detailed rationale.

3.  Refer the issue of entitlement to a TDIU prior to October 23, 2013, to the Director of Compensation under 38 C.F.R. § 4.16(b) and take appropriate action to consider whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's duodenal ulcer, consistent with the recent amendment to this regulation..

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


